2014 WI 63

                  SUPREME COURT               OF    WISCONSIN
CASE NO.:               2011AP2774
COMPLETE TITLE:         Attorney's Title Guaranty Fund, Inc.,
                                   Plaintiff,
                             v.
                        Town Bank,
                                   Defendant-Respondent,
                        Heartland Wisconsin Corp.,
                                   Defendant-Appellant-Petitioner.


                            REVIEW OF A DECISION OF THE COURT OF APPEALS
                             Reported at 345 Wis. 2d 705, 827 N.W.2d 116
                                     (Ct. App. 2013 – Published)
                                        PDC No: 2013 WI App 6

OPINION FILED:          July 15, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          February 25, 2014

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Waukesha
   JUDGE:               J. Mac Davis

JUSTICES:
   CONCURRED:
   DISSENTED:           ABRAHAMSON, C.J., BRADLEY, J., dissent. (Opinion
                        filed.)
                        BRADLEY, J., ABRAHAMSON, C.J., dissent. (Opinion
                        filed.)
  NOT PARTICIPATING:

ATTORNEYS:
       For the defendant-appellant-petitioner, there were briefs
by David H. Hutchinson and Hutchinson Law Office, New Berlin,
and oral argument by David H. Hutchinson.




       For the defendant-respondent, there was a brief by David I.
Cisar,       Peter     F.   Mullaney,   and   von   Briesen   &   Roper,   S.C.,
Milwaukee, and oral argument by David I. Cisar.
                                                                    2014 WI 63
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.       2011AP2774
(L.C. No.    2011CV440)

STATE OF WISCONSIN                        :            IN SUPREME COURT

Attorney's Title Guaranty Fund, Inc.,

              Plaintiff,

      v.
                                                                 FILED
Town Bank,                                                  JUL 15, 2014

              Defendant-Respondent,                            Diane M. Fremgen
                                                            Clerk of Supreme Court

Heartland Wisconsin Corp.,

              Defendant-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.            Reversed.



      ¶1      PATIENCE DRAKE ROGGENSACK, J.        We review a decision

of the court of appeals1 affirming an order of the circuit court2

granting summary judgment to defendant Town Bank.               This case is

a priority battle between defendants Heartland Wisconsin Corp.

and Town Bank for proceeds of a debtor's legal malpractice claim



      1
       Attorney's Title Guar. Fund, Inc. v. Town Bank, 2013 WI
App 6, 345 Wis. 2d 705, 827 N.W.2d 116.
      2
          The Honorable J. Mac Davis of Waukesha County presided.
                                                                                    No.     2011AP2774



that   plaintiff           Attorney's       Title        Guaranty       Fund,       Inc.    held   in

escrow pending resolution of their dispute.

       ¶2        Town Bank claims that it is entitled to the proceeds

because      proceeds           from       legal        malpractice          claims         are    not

assignable;           therefore,         Heartland,        who      claims    its    interest       by

assignment of proceeds, has no protectable interest.                                       Town Bank

also claims that if proceeds are assignable, it perfected a

common      law       creditor's       lien    on       all    of    the     debtor's       personal

property, no matter when acquired, by serving the debtor with an

order to appear at supplemental proceedings.

       ¶3        Heartland       disputes           Town       Bank's        claims.          First,

Heartland contends that the debtor validly assigned the proceeds

of his legal malpractice claim, which gave Heartland a security

interest         in    those    proceeds       that       is     superior      to    Town     Bank's

interest as an unsecured judgment creditor.                                  Second, Heartland

argues      that       a   common     law     judgment         creditor's       lien       does    not

attach      to    property       the      debtor        acquires      after     a    supplemental

examination.
       ¶4        We conclude that (1) the debtor lawfully assigned the

potential         proceeds        from        his       legal       malpractice            claim   as

collateral for a contemporaneously incurred debt to Heartland;

and    (2)       Heartland       is      entitled        to    the     proceeds       because      it

perfected a security interest in them before Town Bank obtained

a   superior          interest      by    levy.          See     Associated         Bank    N.A.    v.

Collier, 2014 WI 62, ¶3, __ Wis. 2d __, __ N.W.2d __ (a judgment

creditor         with      a   docketed       money      judgment       obtains        a    superior
interest      in      a    debtor's       non-exempt          personal       property       when    it
                                                    2
                                                                       No.   2011AP2774



levies   specifically      identified            property).     In     reaching    this

conclusion, we note that Heartland lent money to the debtor.                        In

consideration for the loan, Heartland took a security interest

in the potential proceeds of the debtor's malpractice claim.

This allowed Heartland to access the debtor's property in a way

that Town Bank could not.             Heartland filed a financing statement

for its security interest in the proceeds of the malpractice

claim before the proceeds came into existence.                        Therefore, the

moment the debtor acquired proceeds from his claim, Heartland's

interest became superior to that of other creditors, including

Town Bank, who had not levied the proceeds.

                                 I.     BACKGROUND

    ¶5     Defendants       in    the       present     case   are     creditors     of

Timothy Brophy, a Milwaukee real estate investor and landlord.

Brophy has been involved in multiple lawsuits, including a class

action   brought    by    tenants       of       certain   rental     properties,     a

bankruptcy    proceeding,        and    a    malpractice       claim    against     his

former    attorney,       all     three           of   which    provide       factual
underpinnings of the present case.                     The narrow issue in this

case, however, is one of priority between a judgment creditor

and a Wis. Stat. ch. 409 secured creditor.

    ¶6     Town Bank became a judgment creditor of Brophy in an

action that included mortgage foreclosures of certain Milwaukee

properties.        On    February 13,        2006,     Town    Bank    obtained     and

docketed a judgment for $1,690,870.                    It pursued collection by

several means.      First, it foreclosed on real estate and applied
the proceeds from the sale of those properties to the judgment,
                                             3
                                                                   No.    2011AP2774



leaving a $224,774.40 deficiency.                  Next, on February 15, 2006,

it obtained an order requiring Brophy to appear at supplemental

proceedings.       It served Brophy with that order two days later.

Brophy appeared and revealed his assets, which at that time did

not include a filed malpractice claim, the proceeds of which

underlie    this    suit.        Town     Bank's    supplemental   receiver       was

dismissed September 11, 2006.

    ¶7      In    June    and    July     2007,    Brophy   obtained     two    loans

totaling    $222,539      from     Heartland.          Brophy   used     the    money

Heartland   provided      to     settle    a   class   action   lawsuit        pending

against    him.      As   security      for    these   loans,   Brophy     assigned

Heartland     his     interest       in     potential       proceeds     from      his

malpractice claim against his former attorney, Harvey Goldstein.

Brophy defaulted on the loans Heartland made and, on August 17,

2007, he filed for bankruptcy.

    ¶8      Town Bank learned of Brophy's malpractice claim and

Heartland's interest in the proceeds during Brophy's bankruptcy

proceedings.       On April 4, 2008, Town Bank filed a proof of claim
in the bankruptcy asserting that it had a "Judgment Lien on all

Real Estate; Receiver's Lien on all Real and Personal Property

of Debtor."

    ¶9      On January 23, 2009, Brophy's bankruptcy was dismissed

without a confirmed plan.           Heartland filed a financing statement

for its security interest in the proceeds that same day.

    ¶10     On August 3, 2009, Town Bank moved the circuit court

to appoint a supplementary receiver and to grant that receiver


                                           4
                                                                   No.    2011AP2774



authority to proceed on Brophy's malpractice claim.                     The circuit

court did not rule on Town Bank's motion.

    ¶11     On September 9, 2009, Brophy settled his malpractice

lawsuit.     Pursuant to an agreement among the parties to this

suit, Attorney's Title placed the proceeds from the settlement

in escrow.    On February 3, 2011, Attorney's Title filed suit to

determine whether Town Bank or Heartland has a superior interest

in the proceeds of Brophy's malpractice claim.

    ¶12     Town   Bank   moved      for      summary     judgment,      which    the

circuit court granted.          Heartland appealed, and the court of

appeals affirmed.       We accepted Heartland's petition for review,

and asked for additional briefing on two issues:                        (1) whether

the potential proceeds from a legal malpractice claim can be

lawfully assigned as security for a contemporaneously incurred

debt; and (2) whether such proceeds were future property at the

time of the 2006 supplemental examination Town Bank conducted.

We now reverse the decision of the court of appeals.

                               II.   DISCUSSION
                          A.    Standard of Review

    ¶13     Town Bank asks us to confirm what it asserts is a

judgment creditor's blanket lien on all of Brophy's personal

property, no matter when acquired.                 Heartland asserts it is a

secured    creditor    with    respect       to   the   proceeds   of    the     legal

malpractice    claim    and    therefore,         its   interest   is     superior.

"Whether a lien exists and the effect of an alleged lien against

third parties are questions of law that we review independently
of the court of appeals."        Associated Bank, __ Wis. 2d __, ¶21.
                                         5
                                                                                  No.    2011AP2774



                                   B.     Introduction

      ¶14     The    conclusion          we    reached       in    Associated           Bank,     __

Wis. 2d __, also released today, underlies part of our decision

in   the    present     case.           In     Associated         Bank,       we      parsed     the

competing interests of two judgment creditors.                                   Id., ¶¶51-54.

We concluded that supplemental proceedings are a discovery tool

in aid of execution, and clarified that a judgment creditor with

a docketed money judgment obtains an interest superior to other

judgment     creditors        by    levying          specifically           identified,         non-

exempt personal property of the debtor.                           Id., ¶38.           We rejected

the notion of a blanket lien on all of a judgment debtor's

personal property in favor of the first judgment creditor to

serve   the      debtor    with         notice       to   appear       at    a     supplemental

examination.        Id., ¶¶28, 38.

      ¶15     Statutory collection procedures drove our conclusion.

If a judgment creditor could encumber all of a debtor's personal

property    by      serving    the       debtor       with   an     order        to     appear    at

supplemental proceedings, statutory collection procedures would
be eviscerated.           Id., ¶45.            Put another way, the notion of a

blanket lien arising due to service of an order to appear at a

discovery      proceeding          is     inconsistent            with      the       incremental

statutory scheme of judgment debt collection.

      ¶16     We    further        explained         that     a     blanket           lien   would

frustrate the policies statutory collection procedures serve.

For instance, requiring a debtor to levy specific items of a

debtor's    personal       property           ensures     that     a     creditor        does    not
encumber, at the expense of other creditors and the debtor, more
                                                 6
                                                                           No.     2011AP2774



property than is necessary to satisfy its judgment.                              Id., ¶¶47-

48.      By    binding    property        at       the   time    of     levy,     statutory

collection procedures also provide clear notice to third parties

that the debtor no longer has rights in the levied property.

Id., ¶49.       Finally, the collection statutes reward diligence by

allowing competing judgment creditors to simultaneously seek out

assets to levy.         Id., ¶50.

       ¶17    We do not repeat our full discussion from Associated

Bank.    Instead, we apply its holding to the facts of this case.

First,       however,    we          conclude        that       proceeds      from       legal

malpractice       claims           are     assignable           as      collateral         for

contemporaneously         incurred        debt.          We      then    conclude         that

Heartland, a secured creditor, perfected its security interest

in the proceeds of Brophy's malpractice claim before Town Bank

obtained a superior interest in those proceeds by levy.                                 In our

discussion that follows, we further explain why Heartland was

able to access the proceeds in a way that Town Bank was not.

And    finally,    we    discuss         legislative        choices      about     judgment
collection and secured transactions that drive our conclusions.

                   C.    Assignment of Potential Proceeds

                              1.    Parties' positions

       ¶18    Town Bank maintains that it is contrary to law to

assign potential proceeds from legal malpractice claims.                                  Town

Bank grounds this contention in what it asserts is a prohibition

against assigning the underlying legal malpractice claim.                                 Town

Bank    argues    that    Wisconsin        permits       assignment      of      only    those
claims that survive the death of the claim's owner and legal
                                               7
                                                                              No.    2011AP2774



malpractice claims are not within that group.                            It also asserts

that such assignment should be prohibited because it would grant

the right to control the lawsuit to a stranger to the attorney-

client relationship, which is contrary to public policy.                                      Town

Bank    contends      that    18     states       prohibit       assignments        of    legal

malpractice claims.           Town Bank further contends that there is no

real distinction between a malpractice claim and its proceeds.

       ¶19    Not surprisingly, Heartland sees the assignment issue

quite     differently.          It    asserts        that        it    lawfully      took       an

assignment     of     the    potential       proceeds       of    Brophy's      malpractice

claim,    which     Wis.      Stat.    ch.    409    specifically            permits.          It

thereby      became    a    secured       creditor    in     regard      to     a   right      to

payment out of the proceeds, with an interest superior to Town

Bank's interest as an unsecured judgment creditor.                                  Heartland

also contends that proceeds differ from the claim from which

they arise, both in regard to how proceeds are treated in Wis.

Stat. ch. 409 and in regard to public policy concerns relating

to assignments.             Heartland contends that proceeds are payment
intangibles      under       Wis.    Stat.    § 409.102(1)(p)            and    Wis.      Stat.

§ 409.109(1)(c) and that malpractice claims are commercial torts

under § 409.102(1)(d).              Therefore, Heartland asserts that Town

Bank's    argument     misses       the    mark     because       it    is   based       on   the

contention that a malpractice claim is not assignable; while by

contrast, Heartland took an assignment only in the potential

proceeds as a contractual right to payment, if and when proceeds

came into existence.


                                              8
                                                                            No.       2011AP2774



                                    2.     General principles

       ¶20           In   order    to    validly       assign   property   rights,       those

rights must be alienable, i.e., transferrable from their owner.

Becker          v.    Chester,       115 Wis. 90,    110,    91 N.W. 87    (1902).

Alienability may be controlled by statute or common law public

policy concerns.                  See id. at 112; Schneider v. Schneider, 132
Wis. 2d 171, 176-77, 389 N.W.2d 835 (Ct. App. 1986).

       ¶21           In   the     context    of    legal    malpractice     claims,        some

jurisdictions have refused to allow strangers to the attorney-

client          relationship         to     litigate       legal   malpractice         claims,

thereby restricting those claims "to only the parties involved."

Goodley v. Wank & Wank, Inc., 133 Cal. Rptr. 83, 86 (Cal. Ct.

App. 1976); George L. Blum, J.D., Assignability of Claim for

Legal Malpractice, 64 A.L.R. 6th 473 (updated 2013).3                                  As with

assigning a legal malpractice claim, levying such a claim by

obtaining a turnover order for the right to litigate the claim

to a receiver would result in a stranger to the attorney-client

relationship litigating the claim.                          While we need not decide
here       if    Wisconsin         law     prohibits      assigning     claims    for    legal




       3
       For arguments in favor of the assignability of legal
malpractice claims, see New Hampshire Insurance Co. v. McCann,
707 N.E.2d 332, 335-38 (Mass. 1999).     These include a concern
that prohibiting the assignment of such claims will be perceived
as a self-serving effort by the legal profession to insulate its
own from litigation.   Michael Sean Quinn, On the Assignment of
Legal Malpractice Claims, 37 S. Tex. L. Rev. 1203, 1206 (1996).

                                                   9
                                                             No.       2011AP2774



malpractice, we note potential concerns that some courts have

expressed.4

                            3.   Wisconsin policies

     ¶22    Town Bank has cited no Wisconsin appellate case or

statute that prohibits assignment of potential proceeds of legal

malpractice claims.         The cases cited by Town Bank speak to when

claims survive the death of the claimant.             Those cases have no

bearing on Wis. Stat. ch. 409 or the assignment issue before us

because Heartland does not assert an interest in the malpractice

claim.

     ¶23    In addition, there is a real difference between the

claim from which proceeds arise and the proceeds themselves.

For example, a malpractice claim involves many choices about

whether    and   how   to    proceed,    while   proceeds   are    a    payment

intangible, which is simply the right to be paid.5           In this case,
     4
       See Anthony J. Sebok, The Inauthentic Claim, 64 Vand. L.
Rev. 61, 85 n.106 (2011) (listing the states that do not permit
assigning legal malpractice claims); see also Michael Reese, The
Use of Legal Malpractice Claims as Security Under the UCC
Revised Article 9, 20 Rev. Litig. 529, 532-33 (2001) (explaining
that Article 9 permits the use of commercial tort claims,
including legal malpractice claims, as collateral and that any
restriction on their use is governed by law other than Article
9).
     5
       The proceeds of a tort claim are a category of collateral
known as a "payment intangible." Official Comment 15 to U.C.C.
9-109(d)(12) ("[O]nce a claim arising in tort has been settled
and reduced to a contractual obligation to pay, the right to
payment becomes a payment intangible and ceases to be a claim
arising in tort."). A party may file to perfect its interest in
a payment intangible.    Official Comment 4 to U.C.C. 9-309(2)
(Wis. Stat. § 409.309(2)) ("Any person who regularly takes
assignments of any debtor's accounts or payment intangibles
should file").

                                        10
                                                                           No.     2011AP2774



it is Brophy's right to be paid in settlement of his legal

malpractice suit.          See, e.g., Wis. Stat. § 409.102(1)(p); Wis.

Stat. § 409.109(1)(c).

    ¶24     Furthermore,         the       Wisconsin        Legislature     adopted        the

revisions   to     Article       9    that    "clearly           contemplate[]      that    a

security    interest        in       the    proceeds         of    a     tort     claim     is

conceptually      distinct       from      one    in       the    tort   claim     itself."

Michael Reese, The Use of Legal Malpractice Claims as Security

Under the UCC Revised Article 9, 20 Rev. Litig. 529, 532 (2001).

We conclude that the legislature set public policy for Wisconsin

by those revisions such that public policy does not prohibit the

assignment of potential proceeds in a malpractice claim as a

payment intangible.         Were we to conclude otherwise, we would be

contravening the clear meaning of provisions of Wis. Stat. ch.

409 and could be seen as favoring lawyers against whom legal

malpractice claims are filed.                    Having concluded that Brophy's

assignment to Heartland is valid, we turn to its effect on third

parties.
                                      D.    Priority

    ¶25     The    first     creditor        to    obtain         an   interest     in    the

proceeds of Brophy's malpractice claim that is superior to other

creditors prevails here.               The actions that a judgment creditor

and a secured creditor must take in order to obtain an interest

superior to other creditors, however, are not the same.

    ¶26     A    judgment    creditor         with     a    docketed      money    judgment

obtains a superior interest in specifically identified personal
property    of    a   judgment         debtor        by     levying      that     property.
                                             11
                                                                               No.     2011AP2774



Associated Bank, __ Wis. 2d __, ¶38.                             A judgment creditor does

not   have       a    blanket       lien     on     all     of     the    debtor's     personal

property.        A judgment creditor can levy in at least three ways:

(1)     by   executing             against       specifically           identified     personal

property with the assistance of a sheriff; (2) by serving the

garnishee defendant in a garnishment action to seize specific

property in the hands of the garnishee defendant; or (3) by

obtaining        an    order       to   apply      specifically          identified    personal

property to the satisfaction of the judgment, which a creditor

may do with the assistance of a supplemental receiver.                                       Id.,

¶¶23-25; Wis. Stat. § 815.05(6); Wis. Stat. § 812.01; Wis. Stat.

§ 816.08.        Therefore, Town Bank is entitled to the malpractice

proceeds only if it obtained a superior interest by levy before

another      creditor         obtained       a    superior        interest    in     those   same

proceeds.

      ¶27     Heartland is also a creditor of Brophy, to which he

granted      a       security       interest       in      potential       proceeds     of   his

malpractice claim in order to obtain a loan.                                  Because Brophy
voluntarily           gave    a     security       interest        to    Heartland     so    that

Heartland would lend him money, Wis. Stat. ch. 409, which adopts

Article 9 of the Uniform Commercial Code (UCC), governs the

steps Heartland needed to take in order to obtain an interest

superior to other creditors.                       Wis. Stat. § 409.101; Wis. Stat.

§ 409.109(1)(a); Nat'l Operating, L.P. v. Mut. Life Ins. Co. of

N.Y.,     2001 WI 87,    ¶31,     244 Wis. 2d 839,      630 N.W.2d 116

("Wisconsin has adopted each section of the U.C.C. relevant to
this case.           This includes all of Article 9, which is embodied in
                                                   12
                                                                                No.    2011AP2774



Chapter 409 of the Wisconsin Statutes.                            Chapter 409 does not

vary in any material respect from the uniform law.").                                 Under ch.

409, a party obtains an interest superior to other creditors by

achieving statutory perfection.                 Wis. Stat. § 409.308; Daniel v.

Bank of Hayward, 144 Wis. 2d 931, 936, 425 N.W.2d 416 (1988)

("As a general rule, the holder of a perfected security interest

has an interest in . . . secured property which is superior to

the interests of the debtor, unsecured creditors of the debtor

and subsequent purchasers of the secured property.").

       ¶28      The    requirements      for    statutory            perfection        can    vary

depending on the type of collateral, but the general rule is

that       "a   financing     statement        must    be        filed    to     perfect       all

security interests."            Wis. Stat. § 409.310(1); Smith & Spidahl

Enters., Inc. v. Lee, 206 Wis. 2d 663, 669, 557 N.W.2d 865 (Ct.

App. 1996) (explaining that generally, the filing of a financing

statement        is     required     to    perfect           a       security         interest).

Additionally,          perfection    requires         attachment          of    the    security

interest.         Attachment,       in    turn,       generally          depends       on    three
things:          (1)    the   debtor      must        sign       a    security        agreement

identifying       the    collateral;6      (2)    the        creditor          must    give   the

debtor value in exchange for the collateral; and (3) the debtor


       6
       In some situations, the creditor may use alternative
methods of perfection such as possession or control of the
collateral.  Wis. Stat. § 409.203(2)(c)2., et seq.; Nat'l Pawn
Brokers Unlimited v. Osterman, Inc., 176 Wis. 2d 418, 434, 500
N.W.2d 407 (Ct. App. 1993) (explaining that Wisconsin law
authorizes perfection by the secured party's possession of the
collateral).

                                            13
                                                                                 No.     2011AP2774



must have rights in the collateral.                          Wis. Stat. § 409.203(2);

Nat'l Exch. Bank of Fond du Lac v. Mann, 81 Wis. 2d 352, 358,

260 N.W.2d 716 (1978) ("The requirements that the debtor sign a

security agreement describing the collateral, that the creditor

give value and that the debtor have rights in the collateral

must    all       exist   to     give     rise          to   an    enforceable           security

agreement.").

       ¶29    Accordingly, a debtor and secured creditor can take

some    actions       necessary         for    perfection           at     any         time,    but

perfection does not actually occur until all the criteria are

met.     For instance, a debtor can execute a security agreement

and    the    creditor     can    disperse          a    loan     and     file    a     financing

statement, but perfection will not occur until the debtor has

rights in the collateral.               Stated otherwise:

       Assuming that the parties previously made an agreement
       covering [an item of] after-acquired property, that
       the secured party has either made an advance or
       obligated himself to do so, and that a proper filing
       has been made, the security interest attaches to the
       after-acquired property and is perfected the instant
       the debtor acquires "rights" to that property.
Peter    F.   Coogan,      Article       9    of    the      Uniform      Commercial           Code:

Priorities Among Secured Creditors and the "Floating Lien", 72

Harv. L. Rev. 838, 851 (1959); Savig v. Americana State Bank of

Danube,      50 B.R. 1003,   1008        (D.       Minn.     1985)    (noting       that    "a

secured creditor's interest in after-acquired property is not

perfected until the debtor receives that property").

       ¶30    This is precisely the type of arrangement into which
Brophy and Heartland entered.                       Brophy assigned Heartland the


                                               14
                                                                            No.    2011AP2774



potential proceeds of his malpractice claim as collateral before

the proceeds came into existence.                    Heartland gave notice of its

security interest by filing a financing statement several months

later, but still before Brophy actually settled the malpractice

claim.      At that point, Heartland had set the stage, so to speak,

so   that    the   moment       Brophy    received         rights    in     the   proceeds,

Heartland's interest became perfected.

      ¶31    By contrast, as of September 9, 2009, Town Bank had

not taken sufficient action to provide it with an interest in

the proceeds superior to other creditors.                         The only action Town

Bank took was to move for the appointment of a supplementary

receiver and to grant that receiver the authority to proceed on

Brophy's     malpractice        claim.         The   court     never      ruled    on   Town

Bank's motions.           Stated otherwise, because Town Bank did not

levy before Heartland achieved statutory perfection, we conclude

that Heartland has the superior interest in the proceeds.                                  See

Associated Bank, __ Wis. 2d __, ¶38.

      ¶32    Having       applied        the     statutes         regarding        judgment
collection and secured transactions, we note that Heartland was

able to access some of Brophy's property in a way that Town Bank

could    not.      For    example,       when    Town      Bank    examined       Brophy   on

March 9, 2006, he did not identify a legal malpractice claim.

Attorney Goldstein, the defendant in Brophy's malpractice claim,

represented Brophy at the time of the supplemental proceeding,

which    suggests        that    Brophy    was       not     aware     of    a    potential

malpractice claim at that time.


                                            15
                                                                        No.     2011AP2774



    ¶33    Additionally,        when      Town      Bank       learned        about     the

malpractice claim, it could not levy due to the automatic stay

of the bankruptcy court, which prevents creditors from taking

actions to improve their positions during a bankruptcy.                           See 11

U.S.C. § 362.     As a lender, Heartland avoided these problems by

taking an assignment of the potential proceeds of Brophy's claim

before they came into existence.                This gave Heartland the upper

hand in at least two respects.

    ¶34    First,   it     gave    Heartland        an    edge    with    respect        to

timing.    Rather than having to levy on specific property, which

requires the property to be in existence, Heartland was able to

encumber     property    Brophy     did       not   yet    have.          Wis.        Stat.

§ 409.204(1); see In re Pubs, Inc. of Champaign, 618 F.2d 432,

436 (7th Cir. 1980).        It did so by filing a financing statement

after   lending   money    so     that    the    moment        Brophy    obtained       the

proceeds, Heartland's security interest became perfected.                               See

Pubs, 618 F.2d at 437.

    ¶35    Second, Heartland's ability to take an interest in the
proceeds allowed it to avoid problems that might accompany the

litigation of a legal malpractice claim by someone other than a

client.    See Official Comment 15 to U.C.C. 9-109(d)(12).                               As

explained above, the proceeds of a lawsuit are "treated just

like any other form of contractual obligation."                          1C Julian B.

McDonnell,    Secured     Transactions        Under      the    Uniform       Commercial




                                         16
                                                                        No.     2011AP2774



Code, § 19A.02[2][b] (2009).7                Therefore, Heartland did not have

to worry that accepting Brophy's assignment might run afoul of

state law.

       ¶36        Applying    the     respective        standards       for     judgment

creditors and secured creditors to obtain an interest superior

to other creditors, we conclude that Heartland is entitled to

the     proceeds.            Brophy      settled    the     malpractice         suit     on

September 9, 2009, wherein the proceeds of the malpractice claim

came       into    existence.       By   that     time,    Brophy   had       executed   a

security agreement identifying the proceeds as collateral, and

Heartland          had   loaned     Brophy      money     and   filed     a    financing

statement.          All the requirements for perfection were met on that

date.       See Wis. Stat. § 409.308; Wis. Stat. § 409.203(2); Pubs,
618 F.2d at 436 (explaining that "[t]he requirement that the

debtor have rights in the collateral is, inter alia, intended to

postpone attachment until the property proposed to be subject to

the security interest comes into existence or until the debtor

acquires rights in it").
       ¶37        Having explained Heartland's position relative to Town

Bank, we further review the legislative choices that established

this structure.

       7
       See also Weston v. Dowty, 414 N.W.2d 165, 167 (Mich. Ct.
App. 1987) ("[s]ince plaintiffs agreed to assign only a portion
of their recovery, if any, from the malpractice suit, . . . we
conclude that no assignment of a legal malpractice action
occurred"); First Nat'l Bank of Clovis v. Diane, Inc., 698 P.2d
5, 14 (N.M. Ct. App. 1985) (recognizing the ability of a client
to "assign[] only the proceeds and not the right of [a legal
malpractice] action").

                                             17
                                                                    No.   2011AP2774



                              E.   Statutory Policies

    ¶38        Wisconsin Stat. ch. 409 is a uniform law that adopts

Article 9 of the UCC.              Wis. Stat. § 409.101; Nat'l Operating,

244 Wis. 2d 839, ¶31.              By adopting each section of the UCC

relative       to   secured    transactions,      the       Wisconsin   Legislature

sought to "simplify, clarify, and modernize the law governing

commercial transactions."            Wis. Stat. § 401.103(1)(a).             One way

Article    9    modernizes     the   law    of   secured      transactions    is   by

"maximizing the financing available to [enterprises] and at the

risk of . . .         unsecured creditors."             1   Julian B. McDonnell,

Secured Transactions Under the Uniform Commercial Code:                      Article

9 and the Security Controversy, § 1.03, at 1-14 (2009).                       As the

facts of this case aptly demonstrate, secured creditors may be

able to access a debtor's property in ways that an unsecured

judgment creditor cannot.

    ¶39        The "fundamental policy choice [of] Article 9" that

favors secured creditors is not the product of antagonism or

unfairness toward unsecured creditors.                  Id.     Rather, Article 9
aims to benefit unsecured creditors by enabling debtors to pay

them.   One scholar succinctly explained the theory as follows:

    [T]he   availability    of   secured   credit    provides
    liquidity,   which   reduces   the   chance   of    debtor
    bankruptcy and thereby increases the expected value of
    unsecured   claims. . . .     [I]mperfections    in    the
    bankruptcy process tend to make creditors reluctant to
    lend, even on a secured basis, to debtors that are
    likely to go bankrupt, and also make debtors that are
    likely to go bankrupt reluctant to incur secured debt.
    New money secured credit therefore is usually extended
    only where it helps an otherwise viable debtor avoid


                                           18
                                                                        No.      2011AP2774


       bankruptcy, and not to support debtors that should be
       allowed to fail.
Steven L. Schwarcz, The Easy Case for the Priority of Secured

Claims in Bankruptcy, 47 Duke L.J. 425, 431-32 (1997).                                     Put

simply, the law favors the secured creditor because "the secured

creditor often provides the funds to enable the unsecureds to be

paid."       1 McDonnell, supra, at 1-14.

       ¶40    While    the     soundness     of   this     theory      has       been      the

subject of academic debate, it is beyond dispute that secured

creditors currently enjoy a specially protected status under the

law.     Prod. Credit Ass'n of Madison v. Nowatzski, 90 Wis. 2d
344, 350-51, 280 N.W.2d 118 (1979).                  The ability of a party to

take a security interest in after-acquired property and achieve

perfection       the   moment       the    debtor    acquires         rights         in    the

property, while a judgment creditor must levy personal property

in order to bind it, is a prime example of this special status.

A secured party's potential to avoid public policy prohibitions

that could attach to the assignment of the legal malpractice

claim, itself, is another.
       ¶41    In the case before us, Town Bank says that it has an

interest      superior    to    other      creditors     in    all    of     a       debtor's

personal property because it served the debtor with notice to

appear   at     a   supplemental      proceeding       many     years      ago.           This

includes,       according      to   Town     Bank,     property       that       a    debtor

acquired after the 2006 supplemental proceeding.

       ¶42    Accepting      Town   Bank's      argument      would    take      away      the
specially protected status of secured creditors.                        See id.            For


                                           19
                                                                    No.     2011AP2774



example, if a judgment creditor could bind all of a debtor's

personal property with a blanket lien simply by serving a notice

to    appear    at   a   supplemental      proceeding      instead     of    levying

specifically identified property, it too could encumber property

before a debtor has rights in it.                    However, unlike a secured

creditor, an unsecured judgment creditor provides no value to

the debtor in exchange for such a benefit.                 It is this value to

society as a whole——financing to a debtor——that justifies the

secured creditor's protected status.

       ¶43     We conclude that if a judgment creditor were to have a

blanket lien on all the personal property of a judgment debtor

that precludes other creditors from pursuing collection, that is

a    policy    choice    better   left    to   the    legislature    than    to    the

courts.        Compare Cal. Civ. Proc. Code § 708.110(d) (providing

for a lien on non-exempt personal property for one year from

service of notice to appear at supplemental proceedings); 735

ILCS    5/2-1402(m)       (judgment      "becomes     a   lien"   on      non-exempt

personal property when citation from the clerk is served).
       ¶44     Finally, we note that Town Bank's concept of the scope

of a judgment creditor's lien would diminish the lending Wis.

Stat. ch. 409 seeks to encourage.                    This is so because if a

judgment creditor could obtain a superior blanket lien on all of

a    debtor's     personal    property,        the    debtor   would      not     have

unencumbered non-exempt personal property to offer as security

for a loan, which may be necessary to continue the debtor's

business and pay its debts.              In other words, a potential lender
could not acquire a superior security interest in any non-exempt
                                          20
                                                                        No.       2011AP2774



personal property of a debtor who has an unsatisfied judgment

against him or her and who has been served with notice to appear

at supplemental proceedings.                  This would discourage lending to

judgment debtors.             It would thereby conflict with one of the

policies underlying Wis. Stat. ch. 409:                    to provide financing to

distressed debtors through a system of secured transactions.8

      ¶45      For    these    reasons,       we   decline     to    graft    a    blanket

common law lien onto statutory judgment collection procedures.

See generally Smith & Spidahl, 206 Wis. 2d at 673 ("Fashioning

equitable      solutions       to    mitigate      the    hardship    of     [statutory]

requirements on particular creditors undermines [the system's]

purpose. . . .         [R]elaxing          [statutory]     requirements        does     not

. . .     justify      the     uncertainty         and   inconsistency        that would

result    from       such     an    approach.").          Instead,    we     affirm     our

commitment       to    statutory      procedures         for   judgment      collection,

under which a judgment creditor with a docketed judgment binds

personal property by levying specifically identified property,

and     Wis.    Stat.        ch.     409     grants      secured     parties       special
protections in order to encourage lending that benefits society

as a whole.          Accordingly, Heartland has the superior interest in




      8
       We recognize that there are circumstances under Wis. Stat.
ch. 409 in which a judgment creditor prevails over a ch. 409
secured creditor——a judgment creditor has priority over a ch.
409 secured party when it executes on property before the ch.
409 creditor perfects its interest in the security relative to
that property.     See, e.g., Wis. Stat. § 409.322(1)(a); Wis.
Stat. § 815.19.

                                              21
                                                                             No.      2011AP2774



the proceeds of Brophy's legal malpractice claim and therefore,

we reverse the decision of the court of appeals.

                                   III.    CONCLUSION

      ¶46    We conclude that (1) the debtor lawfully assigned the

potential        proceeds       from      his     legal        malpractice           claim    as

collateral for a contemporaneously incurred debt to Heartland;

and   (2)    Heartland       is    entitled        to       the   proceeds      because       it

perfected a security interest in them before Town Bank obtained

a superior interest by levy.                    See Associated Bank, __ Wis. 2d

__,   ¶3    (a    judgment      creditor        with    a    docketed     money       judgment

obtains a superior interest in a debtor's non-exempt personal

property when it levies specifically identified property).                                   In

reaching this conclusion, we note that Heartland lent money to

the debtor.         In consideration for the loan, Heartland took a

security     interest      in     the    potential          proceeds    of     the    debtor's

malpractice       claim.          This    allowed       Heartland         to    access       the

debtor's property in a way that Town Bank could not.                                 Heartland

filed a financing statement for its security interest in the
proceeds of the malpractice claim before the proceeds came into

existence.        Therefore, the moment the debtor acquired proceeds

from his claim, Heartland's interest became superior to that of

other creditors, including Town Bank, who had not levied the

proceeds.

      By    the    Court.—The       decision       of       the   court   of       appeals    is

reversed.




                                            22
                                                           No.    2011AP2774.ssa


       ¶47       SHIRLEY S. ABRAHAMSON, C.J.        (dissenting).      I agree

with       the    majority   opinion   that   the   proceeds     of   a   legal

malpractice claim may be used as collateral to secure a loan

under Article 9 of the Uniform Commercial Code.                  Majority op.,

¶¶18-24.1        It is unclear from the record whether the malpractice

claim in question existed at the time of service of the notice

of the supplementary proceedings.2

       ¶48       Relying on In re Badger Lines, Inc., 224 Wis. 2d 646,

590 N.W.2d 270 (1999), the court of appeals concluded that Town

       1
       Wisconsin has codified its version of Article 9 of the
Uniform Commercial Code at Wis. Stat. ch. 409.

     The majority opinion uses interchangeably the terms
"assign," "assignment," and "assignable" to refer to both
assignment of rights in the proceeds of a legal malpractice
claim and assignment of a security interest in the proceeds as
collateral for a loan under Article 9.

     A property interest may be nonassignable, but may still be
used as collateral under Article 9, Section 9-408, Wis. Stat.
§ 409.408. See, e.g., Belke v. M&I First Nat'l Bank of Stevens
Point,   189 Wis. 2d 385,  525 N.W.2d 737  (Ct.   App.  1994)
(certificates of deposit were properly used as collateral for a
loan under chapter 409 even though the certificates of deposit
explicitly stated that they could not be transferred or assigned
without the bank's consent and the bank did not consent).    For
an overview of the use of nonassignable property interests as
collateral to secure loans under the UCC, see Thomas E. Plank,
The Limited Security Interest in Non-Assignable Collateral Under
Revised Article 9, 9 Am. Bankr. Inst. L. Rev. 323, 329-36
(2001); G. Ray Warner, Non-Assignable Rights, Contracts, and
Leases as Collateral Under Revised Article 9, Am. Bankr. Inst.
J., Oct. 2000, at 18.
       2
       Because I am in dissent in Associated Bank N.A. v.
Collier, 2014 WI 62, ___ Wis. 2d ___, ___ N.W.2d ___, and in the
instant case, I do not address the thorny issues raised by the
parties, such as whether the creditor's equitable lien extends
to after acquired property and whether the malpractice claim in
the present case was after-acquired property.

                                        1
                                                               No.    2011AP2774.ssa


Bank       acquired    a   common-law        equitable     lien      superior    to

Heartland's interest.

       ¶49    Relying on its decision in Associated Bank N.A. v.

Collier, 2014 WI 62, ___ Wis. 2d ___, ___ N.W.2d ___, of even

date, the majority opinion concludes that because Town Bank did

not    "levy"     before   Heartland     perfected       its   statutory     lien,3

Heartland "has the superior interest" in the proceeds.                    Majority

op., ¶4 (citing Associated Bank, 2014 WI 62, ¶3).

       ¶50    For the reasons stated in my dissent in Associated

Bank, I do not join the majority opinion in the instant case.

       ¶51    I   am   authorized   to   state     that    Justice     ANN   WALSH

BRADLEY joins this dissent.




       3
           See majority op., ¶4.

                                         2
                                                                  No.   2011AP2774.awb


       ¶52    ANN WALSH BRADLEY, J.            (dissenting).      Although I join

the dissent, I write separately to voice my concern with this

court's recent trend in sua sponte expanding the issues before

it.

       ¶53    In this case a majority of the court voted to issue a

post   oral    argument       order   raising        an   issue   heretofore     non-

existent.      It asked:

       (1) whether the potential proceeds from a legal
       malpractice claim can be lawfully assigned as security
       for a contemporaneously incurred debt;

       (2) if    the   potential   proceeds   from    a  legal
       malpractice   claim   are  assignable,    whether  such
       assignment was future property at the time of the
       supplemental exam conducted in this case.
Attorney's Title Guar. Fund, Inc. v. Town Bank, No. 2011AP2774,

unpublished order (Nov. 19, 2013).

       ¶54    Issues   relating       to       the    assignability       of   legal

malpractice claims were           never raised by the parties in this

court, or in the court of appeals, or in the circuit court.                        An

exchange at oral argument nails this point:

       Chief Justice Abrahamson: And there's no, is there an
       issue in this case as to whether your assignment was
       any good?

       Attorney for Heartland: No, our assignment has never
       been contested.
       ¶55    Rather   than    presenting       an    even   playing    field,    the

majority appeared to offer an assist to Heartland's opposing

counsel.      The answer to the new issue raised by the majority

could have proven to be outcome determinative, obviating the
need to address the issues actually raised and litigated by the

parties.
                                           1
                                                              No.   2011AP2774.awb


    ¶56       By   raising     sua      sponte   a    brand     new     outcome-

determinative issue, an appellate court tends to blur the lines

between the role of the lawyer as advocate and the role of the

judge as impartial decision maker.               In contrast to the other

branches of government, the judicial branch's role seems better

fitted   to    respond   to    issues    presented    rather    than    creating

issues to present.

    ¶57       As I have previously written:

    [T]he courts play a passive role in our system of
    government. Unlike the legislative or the executive
    branch of government which have as their regular fare
    the responsibility to raise and resolve the issues of
    the day, our role is to respond to the issues
    presented. . . . The wisdom of such restraint is
    apparent.

    The rule of law is generally best developed when
    issues are raised by the parties and then tested by
    the fire of adversarial briefs and oral arguments.
    Indeed, "[t]he fundamental premise of the adversary
    process is that these advocates will uncover and
    present more useful information and arguments to the
    decision maker than would be developed by a judicial
    officer acting on his own in an inquisitorial system."
    Adam A. Milani & Michael R. Smith, Playing God: A
    Critical Look at Sua Sponte Decisions By Appellate
    Courts, 69 Tenn. L. Rev. 245, 247 (2002), citing
    United States v. Burke, 504 U.S. 229 (1992) (Scalia,
    J., concurring).
City of Janesville v. CC Midwest, Inc., 2007 WI 93, ¶¶67-68, 302
Wis. 2d 599, 734 N.W.2d 428 (Bradley, J., dissenting).

    ¶58       Although   the   issue     addressing   the   validity     of   the

assignment of legal malpractice claims relates to the issues

presented by the parties, it was not necessary for the court to

address the validity of the assignment in order to answer the
questions presented.

                                         2
                                                                        No.       2011AP2774.awb


    ¶59         Heartland filed a petition for review, asking this

court to address the following questions:

    1) Does a judgment creditor's common law receiver's
    lien attach to personal property acquired by a
    judgment debtor indefinitely into the future after the
    judgment    creditor   has   conducted   supplementary
    proceedings?

    2) Where a judgment creditor has admittedly failed to
    make a supplemental commissioner's order, directing
    the judgment debtor to appear at a supplementary
    examination, a matter of public record by filing this
    order and proof of service in the court file, as is
    required by Wis. Stat. § 816.035(1), should a court
    nevertheless enforce the judgment creditor's secret
    receiver's lien in the judgment debtor's personal
    property?
    ¶60        I     would    have    addressed         those   questions          and    those

alone.     Indeed, it is not apparent to me why the issue raised

sua sponte by the majority was not subject to our usual approach

of forfeiture.            Here it was not a matter of merely failing to

preserve       for      appellate    review        an   issue    that       was    previously

raised.        Rather, the issue never previously existed in this

case.

    ¶61        Typically,       where      a   party     has    not     raised       an   issue

before the circuit court or the court of appeals, we deem that
issue    forfeited.          See,    e.g.,     Bostco     LLC    v.    Milwaukee          Metro.

Sewerage Dist., 2013 WI 78, ¶83, 350 Wis. 2d 554, 835 N.W.2d 160

(declining         to    address     an    inverse      condemnation/takings              claim

where    its       proponent    "is       attempting      to    make    a     fundamentally

different argument than that which it raised and tried before

the circuit court . . . ."); State v. Dowdy, 2012 WI 12, ¶5, 338
Wis. 2d 565, 808 N.W.2d 691 (declining to decide "whether a


                                               3
                                                               No.   2011AP2774.awb


circuit court has inherent authority to reduce the length of

probation, and if so, what standard applies [because] [n]either

Dowdy's petition to the circuit court nor the circuit court's

order was grounded in the court's alleged inherent authority.");

Schill v. Wis. Rapids Sch. Dist., 2010 WI 86, ¶45, 327 Wis. 2d
572, 786 N.W.2d 177 ("Because the issue of the circuit court's

competence was never raised in the circuit court, we treat the

issue as having been forfeited.").

    ¶62     This court has emphasized that the forfeiture rule "is

essential to the efficient and fair conduct of our adversary

system of justice."             State v. Huebner, 2000 WI 59, ¶12, 235
Wis. 2d 486, 611 N.W.2d 727.           The rule:

    gives the parties and the circuit court notice of the
    issue and a fair opportunity to address it; encourages
    attorneys to diligently prepare for and conduct
    trials; and prevents attorneys from "sandbagging"
    opposing counsel by failing to object to an error for
    strategic reasons and later claiming that the error is
    grounds for reversal.
Schill,   327 Wis. 2d    572,   ¶45   n.21.   It    further   "encourages

litigation of all issues at one time, simplifies the appellate
task, and discourages a flood of appeals."                 State v. Caban, 210
Wis. 2d 597, 605, 563 N.W.2d 501 (1997).

    ¶63     With    its        order   for   additional      briefing     on   the

assignability      of   legal     malpractice    claims,    the   court   offered

Town Bank a new bite at the apple.              It suggested a new, possibly

outcome-determinative argument which Town Bank had previously

not made.    This action is a departure from precedent suggesting

that the development of arguments be left to the litigants.
See, e.g., Jankee v. Clark Cnty., 2000 WI 64, ¶7, 235 Wis. 2d
4
                                                                     No.     2011AP2774.awb


700, 612 N.W.2d 297 ("If an issue is not raised in the petition

for review or in a cross petition, 'the issue is not before

us.'"); Gardner v. Gardner, 190 Wis. 2d 216, 238 n.3, 527 N.W.2d
701    (Ct.    App.    1994)    ("We   will           not   independently         develop

[appellant]'s argument and, therefore, we will not consider this

issue"); Estate of Balkus v. Sec. First Nat'l Bank, 128 Wis. 2d
246,   255    n.5,    381 N.W.2d 593       (Ct.    App.    1985)    (declining      to

address issue not developed by the appellant).

       ¶64    Now, after ordering additional briefing and having a

second round of oral arguments on these new issues, the majority

comes to the conclusion that the parties' initial decision not

to contest this issue was correct.                    In the end, the majority's

efforts to sua sponte develop its own potentially dispositive

issue was for naught.

       ¶65    This unnecessary excursion underscores the wisdom of

exercising      judicial     restraint.         The     role    of     the    lawyer    as

advocate and the role of the judge as impartial decision maker

should be kept separate.
       ¶66    Accordingly, I respectfully dissent.

       ¶67    I am authorized to state that Chief Justice SHIRLEY S.

ABRAHAMSON joins this dissent.




                                           5
    No.   2011AP2774.awb




1